                     IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
________________________________________
                                         )
HYUNDAI MOTOR AMERICA, INC. and          )
HYUNDAI MOTOR COMPANY,                   )
                                         )
            Plaintiffs,                  )
                                         )     Civil Action No. 3:17-cv-732
     vs.                                 )
                                         )     JURY TRIAL DEMANDED
DIRECT TECHNOLOGIES                      )
INTERNATIONAL, INC. d/b/a DTI, INC.,     )
                                         )
            Defendant.                   )
________________________________________ )

 DEFENDANT DIRECT TECHNOLOGIES INTERNATIONAL, INC.’S EMERGENCY
  MOTION AND HEARING REQUEST TO STAY ITC INVESTIGATION AND FOR
 PRELIMINARY INJUNCTION BARRING HYUNDAI MOTOR AMERICA, INC. AND
       HYUNDAI MOTOR COMPANY FROM PURSUING EXCLUSION OF
   REPLACEMENT AUTOMOTIVE SERVICE AND COLLISION PARTS IN THE
                INTERNATIONAL TRADE COMMISSION

       Defendant Direct Technologies International, Inc. (“DTI”), pursuant to 28 U.S.C. § 1651

(“All Writs Act”) and the Court’s inherent authority to render all writs necessary in aid of its

jurisdiction, moves the Court for an emergency order staying the ITC Proceeding and for a

preliminary injunction restraining Plaintiffs Hyundai Motor America, Inc. (“Hyundai USA”) and

Hyundai Motor Company’s (“Hyundai International”) (collectively, “Hyundai”) from

participating in the International Trade Commission (“ITC”) action, pursuing, or seeking to

enforce an exclusion order, cease and desist order, or any other type of injunction issued by the

ITC as to certain replacement automotive service and collision parts and components thereof,

pending the resolution of this action.

       Of particular importance, the enforcement of the exclusion order that Hyundai seeks in its

ITC complaint—which would exclude replacement automotive service and collision parts and



      Case 3:17-cv-00732-MOC-DSC Document 52 Filed 06/12/19 Page 1 of 4
components thereof causing only Hyundai’s “preferred” distributors to be able to distribute such

products—will magnify Hyundai’s anticompetitive conduct and undermine this Court’s ability to

provide the appropriate relief. Hyundai has chosen the Western District of North Carolina to

litigate this case in. Hyundai is now forum shopping in hopes of obtaining favorable relief from

the ITC, exerting financial pressure on DTI, and prohibiting DTI from asserting its antitrust

counterclaims in the ITC action.

       Pursuant to LCvR 7.1(b), prior to the filing of this motion, on June 12, 2019 counsel for

Defendant conferred in good faith with Plaintiff’s counsel who indicated that they do not agree

with DTI’s position and do not consent to this motion.

       Based on the foregoing and the Memorandum of Law that will be submitted

contemporaneously herewith, DTI respectfully moves this Court for an emergency hearing and

Order staying the ITC action and enjoining Hyundai from participating in the ITC action,

pursuing, or seeking to enforce an exclusion order, cease and desist order, or any other type of

injunction issued by the ITC as to certain replacement automotive service and collision parts and

components thereof. Further, given the urgency of this Motion DTI respectfully requests a

hearing at a time convenient for this Court.

       This the 12th day of June, 2019.

                                               Respectfully submitted,

                                               s/ Lucas D. Garber
                                               W. Thad Adams, III (N.C. Bar No. 000020)
                                               Samuel A. Long, Jr. (N.C. Bar No. 46588)
                                               Kathryn A. Gromlovits (N.C. Bar No. 32700)
                                               Christina Davidson Trimmer (N.C. Bar No. 44857)
                                               Lucas D. Garber (N.C. Bar No. 47756)
                                               SHUMAKER, LOOP & KENDRICK, LLP
                                               101 South Tryon Street, Suite 2200
                                               Charlotte, North Carolina 28280-0002
                                               Tel: (704) 375-0057

                                                  2

      Case 3:17-cv-00732-MOC-DSC Document 52 Filed 06/12/19 Page 2 of 4
                             Fax: (704) 332-1197
                             Email: tadams@shumaker.com
                                    along@shumaker.com
                                    kgromlovits@shumaker.com
                                    ctrimmer@shumaker.com
                                    lgarber@shumaker.com




                                3

Case 3:17-cv-00732-MOC-DSC Document 52 Filed 06/12/19 Page 3 of 4
                                CERTIFICATE OF SERVICE

        I hereby certify that on June 12, 2019, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system which will automatically and electronically notify all counsel

of record in this case.



                                             s/ Lucas D. Garber
                                             Lucas D. Garber (N.C. Bar No. 47756)
                                             SHUMAKER, LOOP & KENDRICK, LLP
                                             101 South Tryon Street, Suite 2200
                                             Charlotte, NC 28280-0002
                                             Tel: (704) 375-0057
                                             Fax: (704) 332-1197
                                             Email: lgarber@shumaker.com




                                                 4

      Case 3:17-cv-00732-MOC-DSC Document 52 Filed 06/12/19 Page 4 of 4
